Withdrawn Rejections
The rejection of Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohta (USP 69395370) in view of Anzuino (USP 3676550), Mette (US 20140196740) and Cincotta (US 20020155962) is withdrawn in view of Applicant’s claim amendments made in the Claim Set filed 03/15/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Holst on 3/24/2021.
The application of Claim Set filed 3/15/2021 has been amended as follows:
Claim 1:
Please amend line 5 as follows:
a) 0.1-5% by weight olefinic compounds comprising
   unsaturated fatty acid esters of polyhydric
Please amend line 8 as follows:
b) 0.1-60% by weight olefinic compounds comprising

Claim 11:
Please amend line 5 as follows:
a) 0.1-5% by weight olefinic compounds comprising
   unsaturated fatty acid esters of polyhydric
Please amend line 8 as follows:
b) 0.1-60% by weight olefinic compounds comprising

Claim 17:
Please amend line 5 as follows:
a) 0.1-5% by weight olefinic compounds selected from  
   the group consisting of the structures
Please amend line 6 as follows:
b) 0.1-60% by weight olefinic compounds selected from
   the group consisting of

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ohta (USP 69395370), Anzuino (USP 3676550), Mette (US 20140196740) and Cincotta (US 20020155962), as a whole, fail to make prima facie obvious a method for improving and protecting keratins wherein a keratin treatment composition comprises olefinic compounds that are unsaturated fatty acid esters of polyhydric alcohols comprising an unactivated double bond having .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626